The Honorable Brent Haltom Prosecuting Attorney 8th Judicial District 218 E. 2nd St. South, P.O. Box 8 Prescott, AR 71857
Dear Mr. Haltom:
This is in response to Deputy Prosecuting Attorney Danny P. Rodgers' request for an opinion on the following two questions regarding the reimbursement of a county sheriff for mileage:
  (1) What is the minimum documentation that must be provided by the Sheriff to the County in order to substantiate mileage driven, and purposes driven?
(2) Can mileage for personal usage be claimed?
Mileage reimbursement for county officers and employees is generally governed by A.C.A. § 14-14-1207 (1987), which provides, in pertinent part:
  (a) REIMBURSEMENT AUTHORIZED. All elected county and township officers, and employees thereof shall be entitled to receive reimbursement of allowable expenses incurred in the conduct of county affairs where the incurrence of expense is not discretionary in the conduct of duties assigned by law. Reimbursement of allowable expenses which are incurred in the performance of discretionary functions may be permitted where provided for by a specific appropriation of the county quorum court.
* * *
  (c) REIMBURSEMENT OF TRAVEL EXPENSE. (1) Privately Owned Motor Vehicles. Any elected county or township officer, or employee thereof, utilizing a privately owned motor vehicle in the conduct of county affairs may be reimbursed at a per-mile rate established by ordinance. Reimbursement shall be based only on official miles driven, and a county shall not assume responsibility whatsoever for any maintenance, operational cost, accidents, fines, tolls, and parking fees incurred by the owner of the vehicle while on official business for the county. Where more than one (1) traveler is transported in the same vehicle, only the owner shall be entitled to mileage reimbursement. . . .
Section 14-14-1207 does not specify what documentation must be provided to obtain reimbursement for mileage. Section14-14-1207(a) merely indicates that the expenses must be allowable and incurred in the conduct of county affairs. Section14-14-1207(c)(1) simply provides that reimbursement shall be based only on official miles driven. In the absence of state law addressing the issue, I am unable to state with certainty what documentation is required for a sheriff to obtain mileage reimbursement. I would advise, however, that reference be made to other potential sources of such information, such as county ordinances or travel regulations.
With respect to your second question, it is my opinion that a sheriff may not claim mileage for personal usage. As noted above, § 14-14-1207(c)(1) specifically states that reimbursement shall be based only on official miles driven.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Catherine Templeton.
Sincerely,
WINSTON BRYANT Attorney General
WB:cyh